Citation Nr: 0126844	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and brother


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The appellant served in the United States Coast Guard 
Reserves.  He had active duty for training (ACDUTRA) from May 
1965 to November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a back 
injury.  

The appellant was afforded a hearing before the undersigned 
member of the Board via videoconference in Washington, D.C. 
in August 2001.  The Board notes that additional evidence was 
submitted to the Board following the hearing.  The appellant 
waived initial consideration by the RO under the provisions 
of 38 C.F.R. § 20.1304(c).  A transcript of the hearing has 
been associated with the claims folder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed Reg. 45,620 (Aug 29, 
2001) (codified at 38 C.F.R. § 3.159 (2001) (hereinafter 
"VCAA").  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In the instant case, service medical records are negative for 
findings or a diagnosis of a back injury or back disorder.  A 
May 1970 quadrennial examination report discloses that his 
spine and musculoskeletal system were normal.  On the 
accompanying medical history, he denied having or having had 
back trouble of any kind.  

By letter dated in December 1997, the appellant's private 
physician, P.G., M.D., stated that he had examined and 
treated the appellant for injuries sustained as a result of 
an accident in September 1997.  The letter notes that the 
appellant had slipped and fallen on wet asphalt at a car 
wash.  The diagnoses included a lumbar spine strain.  

X-ray examination in February 1999 revealed degenerative 
discs at the L3-S1 levels with adjacent hypertrophic changes.  
MRI (magnetic resonance imaging) in March 1999 disclosed a 
mild degree of spinal stenosis seen at L3-4 due to 
degenerative changes in the facets and small canal.  

By letter dated in June 2000, the appellant's private 
physical therapist, C. S., stated that he was treating the 
appellant for low back strain.  The letter notes that the 
condition started approximately 35 years earlier, following 
an accident associated with diving, and had been ongoing 
since that time.  

By letter dated in March 2000, Dr. P.G. stated that the 
appellant had related to him that his current back problems 
were a result of an injury sustained during service in the 
Coast Guard, between May and November 1965.  Dr. P.G. stated 
that the appellant stated that he had taken a bad dive into a 
swimming pool while on a routine diving exercise.  He related 
that his back had jackknifed and that he felt an excruciating 
pain that caused him to faint for an instant.  Dr. P.G. 
opined that, in all probability, the injury to his lower back 
during service was related to his current lower back 
problems.  He added that the type of injury he observed was 
an old injury, and in all probability, would have been the 
result of his diving injury during service.  

VA outpatient treatment records, dated from October 1999 to 
November 2000, show that the appellant complained of low back 
pain.  An October 1999 reflects that he reported a back 
injury after diving into a swimming pool.  A February 2000 
record indicates that he had reinjured his back in 1997.  In 
April 2000, the assessment was low back pain secondary to 
obesity.  

At a personal hearing in August 2001, the appellant testified 
that he injured his back during training.  He explained that 
upon diving into the water, his back jackknifed.  He stated 
that he had excruciating pain and was pulled to the side of 
the swimming pool.  He testified that he did not go to sick 
bay because he had heard racial slurs on a prior visit and 
feared he would be mistreated.  He stated that after 
separation, he was treated by a chiropractor and continued to 
seek relief in that way throughout the 1960s and 1970s. 

In sum, it is noted that there are some opinions on file 
regarding the etiology of the appellant's back disorder 
(including statements from Dr. P.G.); however, such opinions 
were not rendered following a thorough review of the 
appellant's claims file which contains historical medical 
records detailing the condition of his back since his Coast 
Guard service.  As such, on remand, the appellant should be 
afforded a VA examination.  The VA examiner must be furnished 
with the claims file in conjunction with the examination and 
will be asked to determine the nature and etiology of any 
back disorders. 

Finally, it is noted that the appellant is in receipt of 
Social Security Administration (SSA) disability benefits.  
The current SSA records on file are incomplete.  On remand, 
all pertinent medical records which provided the basis to 
grant SSA disability benefits should be obtained. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for SSA disability benefits.

2.  The appellant should be scheduled for 
a VA orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  It is requested that the 
examiner review the claims folder and a 
copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should state a 
medical opinion as to the date of onset 
of any back disability.  The examiner 
should indicate whether it is at least as 
likely as not that such is etiologically 
related to any incident of service.

3.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the VCAA is 
completed.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  Thereafter, 
the case should be returned to the Board, 
if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The appellant is hereby notified that failure to report for 
a scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for compensation.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


